Citation Nr: 0522474	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  96-51 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee.

2.  Entitlement to service connection for a right knee 
disability, to include arthritis.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of left wrist fracture.

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	James Valentin, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran honorably served on active duty from November 
1976 to November 1980, and from October 1984 to October 1990; 
his active service from October 1990 to January 1995 was 
under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1996 decision that, inter alia, denied 
service connection for a right knee condition, and denied a 
compensable disability rating for residuals of left wrist 
fracture.  The veteran filed a notice of disagreement (NOD) 
in May 1996, and the RO issued a statement of the case (SOC) 
in June 1996.  The veteran filed a substantive appeal in 
August 1996.  In April 1997, the veteran testified during a 
hearing before RO personnel; the transcript of that hearing 
is of record.  In October 1997, the RO increased the 
disability evaluation for residuals of left wrist fracture to 
10 percent, effective March 31, 1995.

This appeal to the Board also arises from a June 1999 
decision that, inter alia, denied service connection for 
degenerative arthritis of both knees, and denied a 
compensable disability rating for bilateral hearing loss.  
The veteran filed a NOD in July 1999, and the RO issued a SOC 
in January 2000.  The veteran filed a substantive appeal in 
March 2000. 

In May 2003, the RO granted service connection and assigned a 
10 percent evaluation for hypertension, effective November 4, 
1997.  As the record reflects no disagreement with either the 
initial rating or the effective date assigned, the RO's grant 
of service connection for this condition resolves that 
matter, and it is no longer before the Board.  

The May 2003 supplemental SOC (SSOC) reflects the RO's 
continued denial of a disability rating in excess of 
10 percent for residuals of left wrist fracture, and of a 
compensable disability rating for bilateral hearing loss, as 
well as the denial of service connection for degenerative 
arthritis of both knees, and for a right knee strain.

In December 2003, the Board remanded these matters to the RO 
to schedule a Travel Board hearing for the veteran.  In March 
2004, the veteran withdrew his prior request for a Board 
hearing, in writing.

In July 2004, the Board remanded these matters to the RO for 
additional development.  In April 2005, the RO issued a SSOC, 
reflecting the continued denial of the veteran's claims on 
appeal.

The Board's decision on the claims for service connection for 
degenerative arthritis of the left knee, for a disability 
rating in excess of 10 percent for residuals of left wrist 
fracture, and for a compensable disability rating for 
bilateral hearing loss is set forth below.  The claim for 
service connection for a right knee disability, to include 
arthritis, is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for increased ratings for residuals of 
left wrist fracture and for bilateral hearing loss, and the 
claim for service connection for degenerative arthritis of 
the left knee, has been accomplished.

2.  The veteran's residuals of left wrist fracture consist of 
objective evidence of limitation of motion with weakness, 
degenerative joint disease, and subjective complaints of pain 
on motion; no current ankylosis or bony fixation is 
demonstrated.

3.  Audiometric testing has revealed, in April 2003, level IV 
hearing acuity in the left ear and level II hearing acuity in 
the right ear; and in December 2004, level II hearing acuity 
in the left ear and level III hearing acuity in the right 
ear. 

4.  There is no left knee injury or disability shown in 
service or for many years after, and the only competent 
opinion on the question of nexus between current degenerative 
joint disease of the left knee and service militates against 
the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of left wrist fracture are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (2004).

2.  The criteria for an increased (compensable) disability 
rating for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.350, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 
4.86 (2004).  

3.  The criteria for service connection for degenerative 
joint disease of the left knee are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.12, 
3.102, 3.159, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims herein decided has been 
accomplished.

Through the June 1996 and January 2000 SOCs, the May 2003 and 
April 2005 SSOCs, and the January 2002 and August 2004 
letters, the veteran and his representative have been 
notified of the laws and regulations governing the claims, 
the evidence that has been considered in connection with this 
appeal, and the bases for the denial of the claims.  The RO 
notified the veteran of the legal criteria governing the 
claims (to include the three criteria for establishing 
service connection), and the evidence that has been 
considered in connection with the appeal.  After each, the 
veteran and his representative were given the opportunity to 
respond.  The RO also notified the veteran of the need for 
evidence of current medical treatment (of a worsening of his 
service-connected disabilities).  While the RO neglected to 
cite to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5215, inasmuch as the veteran has the maximum rating under 
that diagnostic code, and could only get an increased 
disability rating, under an alternative diagnostic code, for 
ankylosis (not established by the evidence of record), the 
Board finds that the RO's failure to cite to such provisions 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support each of the 
claims decided on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's August 2004 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claims.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that each of 
his claims was fully developed and re-adjudicated after 
notice was provided.

As indicated above, the RO issued to the veteran the August 
2004 letter, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for service connection and 
for increased ratings, and soliciting information and 
evidence from the veteran.  The letter was provided to the 
veteran several months before the April 2005 SSOC, and the RO 
afforded the veteran well over a one-year period for response 
to such a notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims decided on 
appeal.

II.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Evaluation of Residuals of Left Wrist Fracture

Effective November 21, 1983, service connection has been 
established for residuals of left wrist fracture.  The RO 
assigned a noncompensable disability rating.

The report of a March 1984 VA examination includes a 
diagnosis of residual of fracture of left wrist (carpal 
navicular bone) and post-operative residual of internal 
fixation of the fracture-scar of left wrist, and left wrist 
strain associated with weakness of left hand grip.

On March 31, 1995, the veteran filed a claim for a 
compensable disability rating for residuals of left wrist 
fracture.

X-rays taken of the veteran's left wrist in April 1996 
revealed osteoarthritis at the radiocarpal joint, and 
deformity and cystic change of the navicular as residuals of 
previous trauma.

The veteran underwent a VA examination in July 1996.  He 
reported that a heavy object fell on his left wrist while 
working on jet engines in service, resulting in a severe 
injury and surgical repair.  The veteran reported having 
severe wrist pain ever since, which was progressively getting 
worse.  Examination revealed a 3.5-inch scar, well healed and 
non-tender.  Tenderness was noted along the dorsal surface, 
medially.  The veteran demonstrated the following ranges of 
motion with his left wrist:  Dorsiflexion to 30 degrees, and 
palmar flexion to 45 degrees.  X-rays revealed moderate to 
marked deformity and irregularity of the navicular carpal 
bones from old trauma, and moderate degenerative joint 
disease.

In April 1997, the veteran testified that the scar on his 
wrist was painful, and there was a numbing sensation, and 
that he did not often wear a brace because of circulation 
problems.  He testified that his wrist only bent so far back, 
and that he could not write with it, even though he is left-
handed.  The veteran indicated that he dropped items on 
occasion and had problems operating a steering wheel when 
driving long distances.

During a December 1997 VA examination, the veteran reported 
pain, weakness, stiffness, and swelling of the left wrist.  
On examination, the range of motion of the veteran's left 
wrist was to 0 degrees on extension and to 20 degrees on 
flexion.  The VA examiner considered the left wrist 
ankylosed.

X-rays taken of the veteran's left wrist in April 2004 
revealed a large cyst formation at the distal end of the 
radius, probably from a benign cyst.  There was a moderate 
deformity of the navicular-lunate-carpal bone with a small 
cyst formation, result of an old trauma and associated 
narrowing of the wrist joint with osteophyte formation with 
degenerative changes.

The veteran underwent a VA examination in December 2004.  The 
veteran reported undergoing navicular repair of his left 
hand, and taking medication for pain.  Examination revealed a 
surgical scar.  The veteran demonstrated the following ranges 
of motion with his left wrist:  Flexion to 10 degrees, ulnar 
deviation to 15 degrees, and radial deviation to 10 degrees.  
There were weakened movements of the left wrist of a moderate 
severity.  The VA examiner found that the range of motion of 
the veteran's left wrist, with repetitive use, was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.

In an April 2005 addendum, the December 2004 VA examiner 
indicated that no ankylosis was evident; and that painful 
motion began at 20 degrees on extension, at 10 degrees on 
flexion, at 15 degrees on ulnar deviation, and at 10 degrees 
on radial deviation. 

The veteran's residuals of left wrist fracture have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
which is evaluated on the basis of limitation of motion of 
the wrist.  

Under Diagnostic Code 5215, a maximum 10 percent evaluation 
is warranted for either the major or minor extremity if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

The earliest range of motion findings of the veteran's left 
wrist since he filed his March 1995 claim for a compensable 
rating are those from the July 1996 VA examination.  During 
the examination, the veteran demonstrated left wrist 
dorsiflexion to 30 degrees and palmar flexion to 45 degrees.  
Although this represents some limitation of motion (see 38 
C.F.R. § 4.71, Plate I), it does not represent the extent 
warranted for the 10 percent rating under Diagnostic Code 
5215, based on strict adherence to the rating criteria.  This 
is because dorsiflexion was not limited to 10 degrees and 
palmar flexion was not limited in line with the forearm.  
However, the July 1996 examiner did note the veteran's severe 
wrist pain, and x-rays revealed moderate deformity and 
degenerative joint disease.  This suggests overall disability 
warranting a 10 percent evaluation due to degenerative joint 
disease and painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca, 8 Vet. App. at 204-7.

Similar findings were made in connection with the more recent 
December 2004 VA examination.  In fact, dorsiflexion 
(extension) was shown to have decreased to 20 degrees (from 
an earlier finding of 30 degrees) and palmar flexion was 
shown to be 10 degrees (from an earlier finding of 45 
degrees).  These findings, like the July 1996 examination 
findings, do not meet the criteria under Diagnostic Code 5215 
for a compensable 10 percent rating based on objectively 
demonstrated limitation of motion, alone.  Additionally, the 
December 2004 VA examiner noted weakened movements of the 
left wrist of a moderate severity, but found no additional 
range of motion loss with repetitive use.  

Based on the veteran's demonstrated limitation of motion of 
the left wrist, and findings of weakened movements and 
degenerative joint disease, as well as evidence of painful 
motion, the veteran appropriately has been assigned a 
10 percent rating under Diagnostic Code 5215.  However, even 
considering functional loss due to pain and other factors, 
more than the maximum 10 percent assignable under Diagnostic 
Code 5215 simply is not possible, as a higher evaluation is 
not assignable on any basis.  See Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).

In order for the veteran to receive a disability rating in 
excess of 10 percent for his residuals of left wrist fracture 
under the rating schedule, he would have to meet the criteria 
under Diagnostic Code 5214 for ankylosis (i.e., bony 
fixation) of the wrist.  The Board points out that, while the 
December 1997 VA examiner considered the veteran's left wrist 
as ankylosed, ankylosis is not credibly established in this 
case.  The weight of medical evidence establishes limited 
motion and weakened motion of the veteran's left wrist; there 
is no specific finding of bony fixation.  Moreover, the 
veteran underwent VA examination in December 2004 
specifically for the purpose of determining whether or not 
his left wrist was ankylosed.  That examination revealed no 
ankylosis was evident.  Based on the medical evidence of 
record, and given the nature of the veteran's disability, the 
Board finds that there is no other potentially applicable 
diagnostic code pursuant to which a rating in excess of 
10 percent for the disability under consideration could be 
assigned.

B.  Evaluation of Bilateral Hearing Loss

Service connection has been established for bilateral hearing 
loss, effective July 25, 1996.  The RO assigned a 
noncompensable disability rating.

On July 31, 1998, the veteran filed a claim for an increased 
disability evaluation for bilateral hearing loss.

A VA audiological evaluation in March 1999 reflected a 
moderate to severe mixed hearing loss in both ears.  New 
hearing aids were ordered.

On audiometric testing in March 1999, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
45
70
70
LEFT
N/A
50
45
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

VA progress notes, dated in January 2002, reflect that the 
veteran has chronic ear infections, and has been wearing just 
one hearing aid, in an effort to limit ear infections.

A VA audiological evaluation in April 2003 reflected slight 
improvement in hearing in both ears.

On audiometric testing in April 2003, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
45
60
75
LEFT
N/A
55
55
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

On audiometric testing in December 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
55
65
80
LEFT
N/A
35
50
50
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Of note, VA revised the criteria for evaluation of hearing 
impairment, effective on June 10, 1999.  See 64 Fed. Reg. 
25202 (May 11, 1999).  The pertinent regulations were not 
intended to make any substantive changes, but to add certain 
provisions that were already the practice of VA.  See 64 Fed. 
Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

In this case, the record does reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86.  Hence, the veteran may benefit from 
application of this provision.  

Applying the special provision for evaluating exceptional 
patterns of hearing impairment to the results of the April 
2003 audiometric evaluation (which is reflective of the 
exceptional pattern for left ear hearing loss during the time 
frame pertinent to the matter on appeal), the veteran has 
Level IV hearing acuity in the left ear, based on application 
of the reported findings to Tables VIa and VII; and the 
veteran has Level II hearing acuity in the right ear, based 
on application of the reported findings to Tables VI and VII.  
However, these findings warrant a zero percent 
(noncompensable) evaluation under 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.

Moreover, applying the standard method for evaluating hearing 
loss to the results of the December 2004 audiometric 
evaluation, the veteran has Level II hearing acuity in the 
left ear, and Level III hearing acuity in the right ear, 
based on application of the reported findings to Tables VI 
and VII.  These findings also warrant a zero percent 
(noncompensable) evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

C.  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Given the 
mechanical method of determining evaluations for hearing 
loss, based on audiometry findings and speech discrimination 
results, it would appear that factors other than those 
findings would not bear on the rating assigned for hearing 
loss.  However, even if consideration of additional factors 
were appropriate, here, the Board finds that there is no 
showing that either the veteran's bilateral hearing loss or 
his residuals of left wrist fracture has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the December 
1999 SOC).  In this regard, the Board notes that neither 
disability has objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
residuals of left wrist fracture, or for a compensable 
disability rating for bilateral hearing loss are not met.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  Service Connection for Degenerative Arthritis of the 
Left Knee

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

Service connection may be presumed, for certain chronic 
diseases, to include arthritis, which develop to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307 and 3.309 
(2004).

In adjudicating a claim for benefits, VA must determine 
whether a preponderance of the evidence supports the claim or 
whether the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
degenerative arthritis of the left knee.

Initially, the Board points out that, while the veteran's 
service medical records at the time of entry denote a right 
knee sprain (discussed further in the remand below), there is 
no actual reference to any left knee injury or any left knee 
disability.

Further, following the veteran's discharge from honorable 
service in October 1990, the first evidence of any knee 
disability is not until several years later in May 1997, at 
which time x-rays revealed moderate degenerative joint 
disease of both knees.  The report of a December 1997 VA 
examination included a diagnosis of bilateral degenerative 
joint disease of the knees, and additional x-rays taken in 
February 2001 revealed bilateral osteoarthritis with 
bilateral chondrocalcinosis.  During the December 2004 VA 
examination, the VA examiner noted the documented ligamentous 
injury to the veteran's right knee, but found no indication 
of any left knee injury in service.

On the question of medical nexus, the Board points out that 
the December 2004 VA examiner, in an April 2005 addendum, 
opined that the veteran's current degenerative joint disease 
was unrelated to service. There is no other nexus opinion of 
record, and neither the veteran nor his representative has 
alluded to the existence of any contrary medical opinion 
(i.e., one that establishes a relationship between current 
left knee disability and service), despite being invited to 
present or identify such evidence via the RO's January 2002 
and August 2004 letters.

The Board does not doubt the sincerity of the veteran's 
belief that his current degenerative joint disease of the 
left knee is related to his military service.  However, as a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter.   
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for degenerative joint disease of the left knee 
must be denied.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 



ORDER

A disability rating in excess of 10 percent for residuals of 
left wrist fracture is denied.

An increased (compensable) disability rating for bilateral 
hearing loss is denied.

Service connection for degenerative joint disease of the left 
knee is denied.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for service connection for a right knee 
disability, to include arthritis, is warranted, even though 
such will, regrettably, further delay a final decision on the 
claim on appeal for service connection for a right knee 
disability, to include arthritis.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

In this case, the veteran contends that service connection is 
warranted on the basis that his pre-existing right knee 
condition was aggravated in service.  Service medical records 
at the time of the veteran's enlistment in March 1976 reflect 
status-post knee sprain (NR).  Subsequently, the veteran was 
assessed with right knee strain with effusion in December 
1976, and the physician noted a history of right knee pain 
and giving way of two years' duration.  In March 1977, the 
veteran's right knee was placed in a cylinder cast, and the 
assessment was internal derangement.  The veteran reported 
that he re-injured his right knee in boot camp in November 
1976 while running upstairs; his right knee went inward. An 
orthopedic consultation in June 1977 shows an impression of 
rupture anterior and posterior cruciate ligament.  The 
veteran did not undergo recommended surgery.

The post-service medical records show a history of anterior 
cruciate ligament deficiency, not considered disabling, as 
well as diagnoses of osteoarthritis, chondrocalcinosis, and 
degenerative joint disease of the right knee.

In this case, the veteran's entrance examination includes 
reference to a pre-service knee injury; hence, the veteran is 
not entitled to the presumption of a sound right knee at 
service entrance.  Moreover, the service medical records 
include findings suggesting a possible increase in severity 
of the right knee condition during service, current right 
knee disability, and the veteran's assertions as to a 
relationship between the two.  Hence, a prima facie case for 
service connection has been presented.  The Board notes, 
however, that there is no medical opinion that specifically 
addresses whether there was any increase in the severity of 
the veteran's right knee condition during service, and, if 
so, whether such increase was consistent with the natural 
progress of the condition, or was beyond the natural progress 
of the condition (representing a permanent worsening of the 
veteran's disability), and whether any current disability is 
the result of such worsening.  Given the nature of the 
question, the Board finds that a medical opinion, based on 
consideration of the veteran's documented medical history and 
assertions, is needed to fairly resolve the question on 
appeal.  The Board emphasizes that only a competent medical 
opinion on the matters raised above is sought, and that the 
RO should only arrange for the veteran to undergo examination 
if deemed medically necessary to resolve the issue on appeal.   

The Board emphasizes to the reviewing or examining physician 
that most VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.12(a) (2004).  In this case, the veteran's service medical 
records dated after October 1990 may not be considered in 
rendering the requested medical opinion.  

Prior to arranging for the requested opinion, the RO should 
undertake appropriate action to associate with the claim file 
all pertinent, outstanding records of evaluation and/or 
treatment of the veteran's right knee.  Thus, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to this claim, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo further VA 
examination, if warranted) prior to adjudicating the claim 
remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should request a VA medical review of the 
veteran's claims file by an orthopedic 
physician. The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to provide the opinion, and 
the report should include discussion of 
the veteran's documented medical history 
and assertions.  

After review of the veteran's service 
medical records for his active service 
from November 1976 to November 1980, and 
from October 1984 to October 1990, and 
review of the post-service medical 
records, the physician should render an 
opinion addressing whether it is at least 
as likely as not (i.e., there is at least 
as likely as not that there is a medical 
relationship between the veteran's 
current right knee disability and 
service.  In rendering such opinion, the 
physician should address the following:  
a) whether the veteran had a right knee 
disability that pre-existed service; if 
so, b) whether the disability increased 
in severity in service; if so, c) whether 
such increase in severity represented the 
natural progress of the condition, or 
whether such increase was beyond the 
natural progress of the condition 
(representing a permanent worsening of a 
right knee disability).  If in-service 
aggravation of pre-existing right knee 
disability is found, the physician should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  

The physician should provide the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

The RO should arrange for the veteran to 
undergo examination only if such an 
examination is needed to answer the 
questions posed above.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a right knee 
disability, to include arthritis, in 
light of all pertinent evidence and legal 
authority (to include the presumption of 
aggravation, and VAOPGCPREC 3-03 
(July 16, 2003)).

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


